Exhibit 10.2

COMMERCIAL PAPER DEALER AGREEMENT

4(a)(2) PROGRAM

among

MYLAN INC.,

as Issuer

MYLAN N.V.,

as Guarantor

and

[                    ],

as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agent Agreement
dated as of [                    ] between the Issuer and
[                    ], as Issuing and Paying Agent

Dated as of [                    ]



--------------------------------------------------------------------------------

Commercial Paper Dealer Agreement

4(a)(2) Program

This agreement (the “Agreement”) sets forth the understandings among the Issuer,
the Guarantor and the Dealer, each named on the cover page hereof, in connection
with the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer.

The Guarantor has agreed unconditionally and irrevocably to guarantee payment in
full of the principal of and interest (if any) on the Notes, pursuant to a
guarantee, dated the date hereof, in the form of Exhibit D hereto (the
“Guarantee”).

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

 

1.

Offers, Sales and Resales of Notes.

1.1.    While (i) the Issuer has and shall have no obligation to sell the Notes
to the Dealer or to permit the Dealer to arrange any sale of the Notes for the
account of the Issuer, and (ii) the Dealer has and shall have no obligation to
purchase the Notes from the Issuer or to arrange any sale of the Notes for the
account of the Issuer, the parties hereto agree that in any case where the
Dealer purchases Notes from the Issuer, or arranges for the sale of Notes by the
Issuer, such Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer and the
Guarantor contained herein or made pursuant hereto and on the terms and
conditions and in the manner provided herein.

1.2.    So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, neither the Issuer nor the
Guarantor shall, without the consent of the Dealer, offer, solicit or accept
offers to purchase, or sell, any Notes except (a) in transactions with one or
more dealers which may from time to time after the date hereof become dealers
with respect to the Notes by executing with the Issuer and the Guarantor one or
more agreements which contain provisions substantially similar to those
contained in Section 1 of this Agreement, of which the Issuer hereby undertakes
to provide the Dealer prompt notice or (b) in transactions with the other
dealers listed on the Addendum hereto, which are executing agreements with the
Issuer and the Guarantor which contain provisions substantially similar to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer or the Guarantor offer, solicit or accept offers to purchase, or sell,
any Notes directly on its own behalf in transactions with persons other than
broker-dealers as specifically permitted in this Section 1.2.

1.3.    The Notes shall be in a minimum denomination of $250,000 or integral
multiples of $1,000 in excess thereof, will bear such interest rates, if
interest bearing, or will be sold at such discount from their face amounts, as
shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 364 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto, the Private Placement Memorandum, a pricing
supplement, or as otherwise agreed upon by the applicable purchaser and the
Issuer. The Notes shall not contain any provision for extension, renewal or
automatic “rollover.”



--------------------------------------------------------------------------------

1.4.    The authentication and issuance of, and payment for, the Notes shall be
effected in accordance with the Issuing and Paying Agent Agreement, and the
Notes shall be either individual physical certificates or book-entry notes
evidenced by one or more Master Notes, in the form or forms annexed to the
Issuing and Paying Agent Agreement.

1.5.    If the Issuer and the Dealer shall agree on the terms of the purchase of
any Note by the Dealer or the sale of any Note arranged by the Dealer
(including, but not limited to, agreement with respect to the date of issue,
purchase price, principal amount, maturity and interest rate or interest rate
index and margin (in the case of interest-bearing Notes) or discount thereof (in
the case of Notes issued on a discount basis), and appropriate compensation for
the Dealer’s services hereunder) pursuant to this Agreement, the Issuer shall
cause such Note to be issued and delivered in accordance with the terms of the
Issuing and Paying Agent Agreement and payment for such Note shall be made by
the purchaser thereof, either directly or through the Dealer, to the Issuing and
Paying Agent, for the account of the Issuer. Except as otherwise agreed, in the
event that the Dealer is acting as an agent and a purchaser shall either fail to
accept delivery of or make payment for a Note on the date fixed for settlement,
the Dealer shall promptly notify the Issuer, and if the Dealer has theretofore
paid the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer and the Guarantor agree, jointly and severally, to reimburse the
Dealer on an equitable basis for the Dealer’s loss of the use of such funds for
the period such funds were credited to the Issuer’s account.

1.6.    The Dealer, the Issuer and the Guarantor hereby establish and agree to
observe the following procedures in connection with offers, sales and subsequent
resales or other transfers of the Notes:

(a)    Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be a Qualified
Institutional Buyer or an Institutional Accredited Investor.

(b)    Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.

(c)    No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, without the prior written approval of the Dealer, neither the
Issuer nor the Guarantor shall issue any press release, make any other statement
to any member of the press making reference to the Notes, the offer or sale of
the Notes or this Agreement or place or publish any “tombstone” or other
advertisement relating to the Notes or the offer or sale thereof. To the extent
permitted by applicable securities laws, the Issuer and the Guarantor shall
(i) omit the name of the Dealer from any publicly available filing by the Issuer
or the Guarantor, as the case may be, that makes reference to the Notes, the
offer or sale of the Notes or this Agreement and (ii) redact the Dealer’s name
and any contact or other information that could identify the Dealer from any
agreement or other information



--------------------------------------------------------------------------------

included in such filing. For the avoidance of doubt, the Issuer shall not post
the Private Placement Memorandum on a website without the consent of the Dealer
and each other dealer or placement agent, if any, for the Notes.

(d)    No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.

(e)    Offers and sales of the Notes by the Issuer through the Dealer acting as
agent for the Issuer shall be made in accordance with Section 4(a)(2) under the
Securities Act and shall be subject to the restrictions described in the legend
appearing in Exhibit A hereto. A legend substantially to the effect of such
Exhibit A shall appear as part of the Private Placement Memorandum used in
connection with offers and sales of Notes hereunder, as well as on each
individual certificate representing a Note and each Master Note representing
book-entry Notes offered and sold pursuant to this Agreement.

(f)    The Dealer shall make available to each purchaser of Notes for which it
has acted as the Dealer a copy of the then-current Private Placement Memorandum
unless a copy of the Private Placement Memorandum as then in effect has
previously been made available to such purchaser. The Private Placement
Memorandum shall expressly state that any person to whom Notes are offered shall
have an opportunity to ask questions of, and receive information from, the
Issuer, the Guarantor and the Dealer and shall provide the names, addresses and
telephone numbers of the persons from whom information regarding the Issuer and
the Guarantor may be obtained.

(g)    The Guarantor agrees for the benefit of the Dealer and each of the
holders and prospective purchasers from time to time of the Notes that, if at
any time the Guarantor shall not be subject to Section 13 or 15(d) of the
Exchange Act, the Issuer and the Guarantor will furnish, upon request and at
their expense, to the Dealer and to holders and prospective purchasers of Notes
information required by Rule 144A(d)(4)(i) in compliance with Rule 144A(d).

(h)    In the event that any Note offered or to be offered by the Dealer would
be ineligible for resale under Rule 144A, the Issuer shall promptly notify the
Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.

(i)    The Issuer and the Guarantor represent that neither the Issuer nor the
Guarantor is currently issuing commercial paper in the United States market in
reliance upon the exemption provided by Section 3(a)(3) of the Securities Act.
The Issuer and the Guarantor agree that, if the Issuer or the Guarantor shall
issue commercial paper after the date hereof in reliance upon such exemption
(a) the proceeds from the sale of the Notes will be segregated from the proceeds
of the sale of any such commercial paper by being placed in a separate account;
(b) the Issuer and the Guarantor will institute appropriate



--------------------------------------------------------------------------------

corporate procedures to ensure that the offers and sales of notes issued by the
Issuer or the Guarantor, as the case may be, pursuant to the Section 3(a)(3)
exemption are not integrated with offerings and sales of Notes hereunder; and
(c) the Issuer and the Guarantor will comply with each of the requirements of
Section 3(a)(3) of the Securities Act in selling commercial paper or other
short-term debt securities other than the Notes in the United States.

1.7.    Each of the Issuer and the Guarantor hereby represents and warrants to
the Dealer, in connection with offers, sales and resales of Notes, as follows:

(a)    The Issuer and the Guarantor hereby confirm to the Dealer that (except as
permitted by Section 1.6(i) hereof) within the preceding six months neither the
Issuer nor the Guarantor nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof acting on behalf of the Issuer or the
Guarantor has offered or sold any Notes, or any substantially similar security
of the Issuer or the Guarantor (including, without limitation, medium-term notes
issued by the Issuer or the Guarantor which could be integrated with the Notes
for Securities Act purposes), to, or solicited offers to buy any such security
from, any person other than the Dealer or the other dealers referred to in
Section 1.2 hereof. The Issuer and the Guarantor also agree that (except as
permitted by Section 1.6(i) hereof), as long as the Notes are being offered for
sale by the Dealer and the other dealers referred to in Section 1.2 hereof as
contemplated hereby and until at least six months after the offer of Notes
hereunder has been terminated, neither the Issuer nor the Guarantor nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer or the Guarantor for sale to,
or solicit offers to buy any such security from, any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof, it being
understood that such agreement is made with a view to bringing the offer and
sale of the Notes within the exemption provided by Section 4(a)(2) of the
Securities Act and shall survive any termination of this Agreement. Each of the
Issuer and the Guarantor hereby represents and warrants that it has not taken or
omitted to take, and will not take or omit to take, any action that would cause
the offering and sale of Notes hereunder to be integrated with any other
offering of securities, whether such offering is made by the Issuer or the
Guarantor or some other party or parties.

(b)    The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of another company or otherwise, the Issuer shall give the Dealer at
least five business days’ prior written notice to that effect. The Issuer shall
also give the Dealer prompt notice of the actual date that it commences to
purchase securities with the proceeds of the Notes. Thereafter, in the event
that the Dealer purchases Notes as principal and does not resell such Notes on
the day of such purchase, to the extent necessary to comply with Regulation T
and the interpretations thereunder, the Dealer will sell such Notes either
(i) only to offerees it reasonably believes to be Qualified Institutional Buyers
or to Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in



--------------------------------------------------------------------------------

accordance with Rule 144A or (ii) in a manner which would not cause a violation
of Regulation T and the interpretations thereunder.

 

2.

Representations and Warranties of the Issuer and the Guarantor.

Each of the Issuer and the Guarantor, as applicable, represents and warrants as
to itself that:

2.1.    The Issuer is a corporation duly registered and subsisting under the
laws of the jurisdiction of its incorporation and has all the requisite power
and authority to execute, deliver and perform its obligations under the Notes,
this Agreement and the Issuing and Paying Agent Agreement.

2.2.    The Guarantor has been validly incorporated and is validly existing as a
public limited liability company (naamloze vennootschap) under the laws of the
Netherlands and has the corporate power and authority to execute, deliver and
perform its obligations under the Guarantee, this Agreement and the Issuing and
Paying Agent Agreement

2.3.    This Agreement and the Issuing and Paying Agent Agreement have been duly
authorized, executed and delivered by the Issuer and the Guarantor and
constitute legal, valid and binding obligations of the Issuer and the Guarantor
enforceable against the Issuer and the Guarantor in accordance with their terms
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law) and except as
enforceability of the indemnification provisions of this Agreement may be
limited by federal securities laws.

2.4.    The Notes have been duly authorized, and when issued and delivered as
provided in the Issuing and Paying Agent Agreement, will be duly and validly
issued and delivered and will constitute legal, valid and binding obligations of
the Issuer enforceable against the Issuer in accordance with their terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium and similar
laws affecting creditors’ rights generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

2.5.    The Guarantee has been duly authorized, and when the Notes have been
issued and delivered as provided in the Issuing and Paying Agent Agreement, will
be duly executed and delivered by the Guarantor and constitute the legal, valid
and binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

2.6.    The offer and sale of the Notes and the issuance of the Guarantee in the
manner contemplated hereby do not require registration of the Notes or the
Guarantee under the Securities Act, pursuant to the exemption from registration
contained in Section 4(a)(2) thereof, and no indenture in respect of the Notes
or the Guarantee is required to be qualified under the Trust Indenture Act of
1939, as amended.



--------------------------------------------------------------------------------

2.7.    The Notes and the Guarantee will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer and the Guarantor,
respectively, except indebtedness owing to creditors whose claims are
mandatorily preferred by laws of general application.

2.8.    No consent or action of, or filing or registration with, any
governmental or public regulatory body or authority, including the SEC, is
required to authorize, or is otherwise required in connection with the
execution, delivery or performance of, this Agreement, the Notes, the Guarantee
or the Issuing and Paying Agent Agreement, except as may be required by the
securities or Blue Sky laws of the various states in connection with the offer
and sale of the Notes; and except for (i) the approvals, consents,
registrations, actions and filings which have been duly obtained, taken, given
or made and are in full force and effect and (ii) those approvals, consents,
registrations or other actions or filings, the failure of which to obtain or
make could not, individually or in the aggregate, reasonably be expected to have
a material adverse effect on the condition (financial or otherwise) or results
of operations of the Guarantor and its subsidiaries (including the Issuer),
taken as a whole, or the ability of the Issuer or the Guarantor to perform its
obligations under this Agreement, the Notes, the Guarantee or the Issuing and
Paying Agent Agreement.

2.9.    Neither the execution and delivery of this Agreement, the Guarantee, and
the Issuing and Paying Agent Agreement, nor the issuance and delivery of the
Notes in accordance with the Issuing and Paying Agent Agreement, nor the
fulfillment of or compliance with the terms and provisions hereof or thereof by
the Issuer or the Guarantor, will (i) result in the creation or imposition of
any mortgage, lien, charge or encumbrance of any nature whatsoever upon any of
the properties or assets of the Issuer or the Guarantor, or (ii) violate or
result in a breach or a default under (A) any of the terms of the charter
documents or by-laws of the Issuer or the Guarantor, (B) any indenture,
agreement or other instrument binding upon the Issuer or the Guarantor or their
respective assets, or give rise to a right thereunder to require any payment to
be made by the Issuer or the Guarantor or (C) any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, to which the Issuer or the
Guarantor is subject or by which it or its property is bound, which creation or
imposition with respect to this Section 2.9(i) or violation, breach or default
with respect to this Section 2.9(ii)(B) or (C) would, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
condition (financial or otherwise) or results of operations of the Guarantor and
its subsidiaries (including the Issuer), taken as a whole, that would affect the
ability of the Issuer or the Guarantor to perform its obligations under this
Agreement, the Notes, the Guarantee or the Issuing and Paying Agent Agreement.

2.10.    Except as disclosed in any periodic or current report of the Guarantor
filed with the EDGAR system of the Securities and Exchange Commission, there is
no litigation or governmental proceeding pending, or to the knowledge of the
Issuer or the Guarantor threatened, against or affecting the Issuer or the
Guarantor or any of their subsidiaries, individually or in the aggregate, as to
which there is a reasonable possibility of an adverse determination that would
reasonably be expected to result in a material adverse change in the condition
(financial or otherwise) or results of operations of the Guarantor and its
subsidiaries (including the Issuer), taken as a whole, that would affect the
ability of the Issuer or the Guarantor to perform its obligations under this
Agreement, the Notes, the Guarantee or the Issuing and Paying Agent Agreement.



--------------------------------------------------------------------------------

2.11.    Neither the Issuer nor the Guarantor is required to register as an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

2.12.    Neither the Private Placement Memorandum (excluding Dealer Information)
nor the Company Information contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

2.13.    The Issuer, the Guarantor and each of their respective subsidiaries are
in compliance, in all material respects, with the Patriot Act. No part of the
proceeds of the Notes will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

2.14.    Neither the Issuer, the Guarantor nor any of their respective
subsidiaries are (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC (an “OFAC Listed
Person”) or a Person sanctioned by the United States of America pursuant to any
of the regulations administered or enforced by OFAC (31 C.F.R., Subtitle B,
Chapter V, as amended) or a Person whose name appears on any economic sanctions
list administered by the European Union (an “EU Listed Person”) or a Person that
is the target of European Union economic sanctions; or (ii) a department, agency
or instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or any EU Listed Person, or
(y) the government of a country that is the subject of comprehensive U.S.
economic sanctions administered by OFAC (collectively, “OFAC Countries”).

2.15.    The Issuer represents and covenants that neither the Notes, nor the
proceeds from the Notes, will be used, to lend, contribute, provide or has
otherwise been made or will otherwise be made available for the purpose of
funding any activity or business in any OFAC Countries or for the purpose of
funding any prohibited activity or business of any Person located, organized or
residing in any OFAC Country or who is an OFAC Listed Person or an EU Listed
Person, absent valid and effective license and permits issued by the government
of the United States or otherwise in accordance with applicable Laws, or in any
other manner that will result in any violation by any Dealer of the sanctions
administered or enforced by OFAC (31 C.F.R., Subtitle B, Chapter V, as amended).

2.16.    Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by each of the Issuer and the Guarantor, as applicable, to the
Dealer, as of the date thereof, that, both before and after giving effect to
such issuance and after giving effect to such amendment or supplement, (i) the
representations and warranties given by the Issuer and the Guarantor set forth
in this Section 2 remain true and correct on and as of such date as if made on
and as of such date, (ii) in the case of an issuance of Notes, since the date of
the most recent Private Placement Memorandum, there has been no material adverse
change in the condition (financial or otherwise), results of operations,
business affairs or business prospects of the Guarantor and its subsidiaries
(including the Issuer), taken as a whole, that would affect the ability of the
Issuer or the Guarantor to perform its obligations under this Agreement, the
Notes,



--------------------------------------------------------------------------------

the Guarantee or the Issuing and Paying Agent Agreement, which has not been
disclosed to the Dealer in writing (provided that, to the extent any such change
is described in reasonable detail in any periodic or current report of the
Guarantor filed with the EDGAR system of the Securities and Exchange Commission
on a timely basis, the Dealer shall be deemed to be notified in accordance
herewith) and (iii) neither the Issuer nor the Guarantor is in default of any of
its obligations hereunder or, under the Notes, the Guarantee or the Issuing and
Paying Agent Agreement.

2.17.    The Guarantor has the power to submit, and pursuant to Section 7.3
hereof has, to the extent permitted by law, legally, validly, effectively and
irrevocably submitted, to the jurisdiction of the courts specified in
Section 7.3.

2.18.    Under Netherlands law, neither the Guarantor nor any of its revenues,
assets or properties has any right of immunity from service of process or from
the jurisdiction of competent courts of the Netherlands or the United States or
the State of New York in connection with any suit, action or proceeding,
attachment prior to judgment, attachment in aid of execution of a judgment or
execution of a judgment or from any other legal process with respect to its
obligations under this Agreement, the Issuing and Paying Agent Agreement or the
Notes.

2.19.    The Guarantor is permitted to make all payments under this Agreement,
the Issuing and Paying Agent Agreement and the Notes to persons that are
non-residents of the Netherlands or United Kingdom, free and clear of and
without deduction or withholding for or on account of any taxes or other
governmental charges imposed by the Netherlands or the United Kingdom. There is
no stamp or documentary tax or other charge (other than court fees) payable in
the Netherlands or the United Kingdom in connection with the execution,
delivery, issuance, payment or performance of this Agreement, the Issuing and
Paying Agent Agreement or any Note.

2.20.    The choice of New York law to govern this Agreement, the Issuing and
Paying Agent Agreement, the Guarantee and the Notes is, under Netherlands law, a
valid, effective and irrevocable choice of law, subject to the limitations of
the Regulation (EC) No 593/2008 of the European Parliament and of the Council of
17 June 2008 on the law applicable to contractual obligations (“Rome I”), and
the submission by the Guarantor in Section 7.3 of this Agreement to the
jurisdiction of the courts of the United States District Court and the State of
New York located in the Borough of Manhattan is valid and binding upon the
Guarantor under Netherlands law, subject to the Council Regulation (EC)
No. 1215/2012 of 12 December 2012 on Jurisdiction and the Recognition and
Enforcement of Judgments in Civil and Commercial Matters (Recast) and the rules
and regulations promulgated pursuant thereto (the “Recast Enforcement
Regulation”), the Convention of 30 October 2007 on Jurisdiction and the
Recognition and Enforcement of Judgments in Civil and Commercial Matters (the
“Lugano II Convention”), and any instrument or national legislation referred to
in Article 67 of the Recast Enforcement Regulation or the Lugano II Convention,
and limited exceptions contained in the Netherlands Code of Civil Procedure
(Wetboek van Burgerlijke Rechtsvordering).

2.21.    Any final judgment rendered by a competent court of the United States
or the State of New York in an action to enforce the obligations of the
Guarantor under this Agreement, the Issuing and Paying Agent Agreement or the
Notes is capable of being enforced in the courts of the Netherlands; provided
that in the absence of an enforcement treaty between the



--------------------------------------------------------------------------------

Netherlands and the United States, a judgment of a United States court would not
automatically be recognized or enforceable in the Netherlands and consequently
the dispute would have to be re-litigated before the competent Netherlands court
in order to obtain a judgment in respect of this Agreement that can be enforced
in the Netherlands against the Guarantor.

2.22.    As a condition to the admissibility in evidence of this Agreement, the
Issuing and Paying Agent Agreement or the Notes in the courts of the
Netherlands, it is not necessary that this Agreement, the Issuing and Paying
Agent Agreement or the Notes be filed or recorded with any court or other
authority.

 

3.

Covenants and Agreements of the Issuer and the Guarantor.

Each of the Issuer and the Guarantor, as applicable, covenants and agrees as to
itself that:

3.1.    The Issuer will give the Dealer prompt notice (but in any event prior to
any subsequent issuance of Notes hereunder) of any amendment to, modification of
or waiver with respect to, the Notes, the Guarantee or the Issuing and Paying
Agent Agreement, including a complete copy of any such amendment, modification
or waiver.

3.2.    The Issuer and the Guarantor shall, whenever there shall occur any
downgrading or receipt of any notice of intended or potential downgrading or any
review for potential change in the rating accorded any of the securities of the
Issuer or the Guarantor by any nationally recognized statistical rating
organization which has published a rating of the Notes, promptly, and in any
event prior to any subsequent issuance of Notes hereunder, notify the Dealer (by
telephone, confirmed in writing) of such occurrence.

3.3.    The Issuer and the Guarantor shall from time to time furnish to the
Dealer such publicly released information with respect to the Issuer or the
Guarantor as the Dealer may reasonably request, including, without limitation,
any press releases or other publicly released material provided by the Issuer or
the Guarantor to any national securities exchange or rating agency, regarding
(i) the operations and financial condition of the Issuer or the Guarantor,
(ii) the due authorization and execution of the Notes and the Guarantee,
(iii) the Issuer’s ability to pay the Notes as they mature and (iv) the
Guarantor’s ability to fulfill its obligations under the Guarantee; provided
that, to the extent any such publicly released information is filed with the
EDGAR system of the Securities and Exchange Commission or posted on the website
of the Company or the Guarantor, such material shall be deemed to be furnished
to the Dealer in accordance herewith.

3.4.    The Issuer and the Guarantor will take all such action as the Dealer may
from time to time reasonably request to ensure that each offer and each sale of
the Notes in the manner contemplated hereby will comply with any applicable
state Blue Sky laws; provided, however, that neither the Issuer nor the
Guarantor shall be obligated to file any general consent to service of process
or to qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject.

3.5.    [Reserved].



--------------------------------------------------------------------------------

3.6.    Prior to the first issuance of Notes hereunder and, upon the reasonable
request of the Dealer, upon each amendment or modification to this Agreement,
including each amendment or modification to the Addendum or any Exhibits hereto,
the Dealer shall receive (a) opinions of counsel to the Issuer and the
Guarantor, addressed to the Dealer, reasonably satisfactory in form and
substance to the Dealer, (b) a copy of the executed Issuing and Paying Agent
Agreement as then in effect, (c) a copy of the executed Guarantee, (d) a
certificate of the secretary, assistant secretary or other designated officer of
the Issuer and the Guarantor certifying as to (i) the Issuer’s and the
Guarantor’s organizational documents, and attaching true, correct and complete
copies thereof, (ii) the Issuer’s and the Guarantor’s representations and
warranties being true and correct in all material respects and (iii) the
incumbency of the officers of the Issuer and the Guarantor authorized to execute
and deliver this Agreement, the Issuing and Paying Agent Agreement, the Notes,
and the Guarantee (in the case of the Guarantor) and take other action on behalf
of the Issuer and the Guarantor in connection with the transactions contemplated
thereby, (e) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Guarantor, the Issuing and
Paying Agent and DTC and of the executed master note, (f) prior to the issuance
of any Notes in physical form, a copy of such form (unless attached to this
Agreement or the Issuing and Paying Agent Agreement), (g) confirmation of the
then current rating assigned to the Notes by each nationally recognized
statistical rating organization then rating the Notes, and (h) such other
certificates, opinions, letters and documents as the Dealer shall have
reasonably requested.

3.7.    The Issuer and the Guarantor, jointly and severally, shall reimburse the
Dealer for all of the Dealer’s reasonable out-of-pocket expenses related to this
Agreement, including expenses incurred in connection with its preparation and
negotiation, and the transactions contemplated hereby (including, but not
limited to, the printing and distribution of the Private Placement Memorandum),
and, if applicable, for the reasonable fees and out-of-pocket expenses of the
Dealer’s counsel.

3.8.    Neither the Issuer nor the Guarantor shall file a Form D (as referenced
in Rule 503 under the Securities Act) at any time in respect of the offer or
sale of the Notes.

3.9.    Without limiting any obligation of the Issuer or the Guarantor pursuant
to this Agreement to provide the Dealer with credit and financial information,
the Issuer and the Guarantor hereby acknowledge and agree that the Dealer may
share the Company Information and any other information or matters relating to
the Issuer, the Guarantor or the transactions contemplated hereby with
affiliates of the Dealer and that such affiliates may likewise share information
relating to the Issuer, the Guarantor or such transactions with the Dealer.

 

4.

Disclosure.

4.1.    The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer and the Guarantor.
The Private Placement Memorandum shall contain a statement expressly offering an
opportunity for each prospective purchaser to ask questions of, and receive
answers from, the Issuer and the Guarantor concerning the offering of Notes and
to obtain relevant additional information which the Issuer or the Guarantor, as
the case may be, possesses or can acquire without unreasonable effort or
expense.



--------------------------------------------------------------------------------

4.2.    Each of the Issuer and the Guarantor agrees to promptly furnish the
Dealer with the Company Information as it becomes available; provided that the
public filing of the Issuer or the Guarantor of Company Information with the
EDGAR system of the Securities and Exchange Commission shall be deemed to
satisfy the requirements of this Section 4.2, with respect to such publicly
filed information.

4.3.    (a) Each of the Issuer and the Guarantor further agrees to notify the
Dealer promptly upon the occurrence of any event relating to or affecting the
Issuer or the Guarantor that would cause the Company Information then in
existence to include an untrue statement of a material fact or to omit to state
a material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they are made, not misleading.

(b)    In the event that the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a) and the Dealer notifies the Issuer that it then has
Notes it is holding in inventory, the Issuer and the Guarantor shall promptly
supplement or amend the Private Placement Memorandum so that the Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and the Issuer and the Guarantor shall make such
supplement or amendment available to the Dealer.

(c)    In the event that (i) the Issuer or the Guarantor gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer that it
is then holding Notes in inventory and (iii) the Issuer and the Guarantor choose
not to promptly amend or supplement the Private Placement Memorandum in the
manner described in clause (b) above, then all solicitations and sales of Notes
shall be suspended until such time as the Issuer and the Guarantor have so
amended or supplemented the Private Placement Memorandum, and made such
amendment or supplement available to the Dealer.

 

5.

Indemnification and Contribution.

5.1.    The Issuer and the Guarantor, jointly and severally, will indemnify and
hold harmless the Dealer, and each of its respective affiliates, directors,
officers and employees, and each person, if any, who controls the Dealer within
the meaning of the Securities Act and the Exchange Act (hereinafter the
“Indemnitees”) against any losses, claims, damages or liabilities (or actions in
respect thereof) (each a “Claim”), imposed upon, incurred by or asserted against
the Indemnitees arising out of or based upon (i) any allegation that the Private
Placement Memorandum, the Company Information or any information provided by the
Issuer or the Guarantor to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer or the Guarantor of any agreement,
covenant or representation made in or pursuant to this Agreement. The
indemnification provided for in clause (i) of the immediately preceding sentence
shall not apply to the extent that the Claim arises out of or is based upon
Dealer Information, and the indemnification provided for in clause (ii) of the
immediately preceding sentence shall not apply to the extent that the Claim
shall have been finally judicially determined by a court of competent
jurisdiction to have resulted from the



--------------------------------------------------------------------------------

gross negligence or willful misconduct of the Dealer in the performance of, or
the failure to perform, its obligations under this Agreement.

5.2.    Provisions relating to claims made for indemnification under this
Section 5 are set forth in Exhibit B to this Agreement.

5.3.    In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer and the
Guarantor, jointly and severally, shall contribute to the aggregate costs
incurred by the Dealer in connection with any Claim in the proportion of the
respective economic interests of the Issuer and the Guarantor, on the one hand,
and the Dealer, on the other hand; provided, however, that such contribution by
the Issuer and the Guarantor shall be in an amount such that the aggregate costs
incurred by the Dealer do not exceed the aggregate of the commissions and fees
earned by the Dealer hereunder with respect to the issue or issues of Notes to
which such Claim relates. The respective economic interests shall be calculated
by reference to the aggregate proceeds to the Issuer of the Notes issued
hereunder and the aggregate commissions and fees earned by the Dealer hereunder.
The relative fault of the Issuer, the Guarantor and the Dealer shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer, the Guarantor or,
with respect to the Dealer Information, the Dealer, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

6.

Definitions.

6.1.    “Claim” shall have the meaning set forth in Section 5.1.

6.2.    “Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Guarantor’s most
recent report on Form 10-K filed with the SEC and each report on Form 10-Q or
8-K filed by the Guarantor with the SEC since the most recent Form 10-K,
(ii) the Issuer’s and the Guarantor’s most recent annual audited financial
statements and each interim financial statement or report prepared subsequent
thereto, if not included in item (i) above, (iii) the Issuer’s and the
Guarantor’s and their affiliates’ other publicly available recent reports,
including, but not limited to, any publicly available filings or reports
provided to their respective shareholders, (iv) any other information or
disclosure prepared pursuant to Section 4.3 hereof and (v) any information
prepared or approved by the Issuer or the Guarantor for dissemination to
investors or potential investors in the Notes.

6.3.    “Current Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

6.4.    “Dealer Information” shall mean the information in the first two
paragraphs under the caption “The Placement Agent” in the Private Placement
Memorandum.

6.5.    “DTC” shall mean The Depository Trust Company.



--------------------------------------------------------------------------------

6.6.    “Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended.

6.7.    “EU Listed Person” shall have the meaning set forth in Section 2.14.

6.8.    “Indemnitee” shall have the meaning set forth in Section 5.1.

6.9.    “Institutional Accredited Investor” shall mean an institutional investor
that is an accredited investor within the meaning of Rule 501 under the
Securities Act and that has such knowledge and experience in financial and
business matters that it is capable of evaluating and bearing the economic risk
of an investment in the Notes, including, but not limited to, a bank, as defined
in Section 3(a)(2) of the Securities Act, or a savings and loan association or
other institution, as defined in Section 3(a)(5)(A) of the Securities Act,
whether acting in its individual or fiduciary capacity.

6.10.    “Issuing and Paying Agent Agreement” shall mean the issuing and paying
agent agreement described on the cover page of this Agreement, or any
replacement thereof, as such agreement may be amended or supplemented from time
to time.

6.11.    “Issuing and Paying Agent” shall mean the party designated as such on
the cover page of this Agreement, or any successor thereto or replacement
thereof designated in accordance with Section 7.9, as issuing and paying agent
under the Issuing and Paying Agent Agreement.

6.12.    “Lugano II Convention” shall have the meaning set forth in
Section 2.20.

6.13.    “Master Note” shall mean a master note registered in the name of the
DTC or its nominee.

6.14.    “Non-bank fiduciary or agent” shall mean a fiduciary or agent other
than (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
savings and loan association, as defined in Section 3(a)(5)(A) of the Securities
Act.

6.15.    “OFAC” shall mean the Office of Foreign Assets Control of the United
States Department of the Treasury.

6.16.    “OFAC Listed Person” shall have the meaning set forth in Section 2.14.

6.17.    “OFAC Countries” shall have the meaning set forth in Section 2.14.

6.18.    “Outstanding Notes” shall have the meaning set forth in
Section 7.9(ii).

6.19.    “Patriot Act” shall mean the Bank Secrecy Act of 1970, as amended by
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)).

6.20.    “Private Placement Memorandum” shall mean offering materials prepared
in accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be prepared from time to time in accordance



--------------------------------------------------------------------------------

with this Agreement (other than any amendment or supplement that has been
completely superseded by a later amendment or supplement).

6.21.    “Qualified Institutional Buyer” shall have the meaning assigned to that
term in Rule 144A under the Securities Act.

6.22.    “Recast Enforcement Regulation” shall have the meaning set forth in
Section 2.20.

6.23.    “Replacement” shall have the meaning set forth in Section 7.9(i).

6.24.    “Replacement Issuing and Paying Agent Agreement” shall have the meaning
set forth in Section 7.9(i).

6.25.    “Replacement Issuing and Paying Agent” shall have the meaning set forth
in Section 7.9(i).

6.26.    “Rule 144A” shall mean Rule 144A under the Securities Act.

6.27.    “SEC” shall mean the U.S. Securities and Exchange Commission.

6.28.    “Securities Act” shall mean the U.S. Securities Act of 1933, as
amended.

 

7.

General.

7.1.    Unless otherwise expressly provided herein, all notices under this
Agreement to parties hereto shall be in writing and shall be effective when
received at the address of the respective party set forth in the Addendum to
this Agreement.

7.2.    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its conflict of laws
provisions.

7.3.    (a) Each party hereto agrees that any suit, action or proceeding brought
by one party against the other party in connection with or arising out of this
Agreement or the Notes or the offer and sale of the Notes shall be brought
solely in the United States federal courts located in the Borough of Manhattan
or the courts of the State of New York located in the Borough of Manhattan. EACH
OF THE DEALER, THE ISSUER AND THE GUARANTOR WAIVES ITS RIGHT TO TRIAL BY JURY IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

(b)    The Guarantor hereby irrevocably accepts and submits to the non exclusive
jurisdiction of each of the aforesaid courts in personam, generally and
unconditionally, for itself and in respect of its properties, assets and
revenues, with respect to any suit, action or proceeding in connection with or
arising out of this Agreement or the Notes or the offer and sale of the Notes.

(c)    The Guarantor hereby irrevocably designates, appoints and empowers the
Issuer, with offices at the address specified for the Issuer in Section 7.1
above, as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and its



--------------------------------------------------------------------------------

properties, assets and revenues, service for any and all legal process, summons,
notices and documents which may be served in any such action, suit or proceeding
brought in the courts listed in Section 7.3(a) which may be made on such
designee, appointee and agent in accordance with legal procedures prescribed for
such courts, with respect to any suit, action or proceeding in connection with
or arising out of this Agreement, the Guarantee or the Notes or the offer and
sale of the Notes. If for any reason such designee, appointee and agent
hereunder shall cease to be available to act as such, the Guarantor agrees to
designate a new designee, appointee and agent in The City of New York on the
terms and for the purposes of this Section 7.3 satisfactory to the Dealer. The
Guarantor further hereby irrevocably consents and agrees to the service of any
and all legal process, summons, notices and documents out of any of the
aforesaid courts in any such action, suit or proceeding by serving a copy
thereof upon the agent for service of process referred to in this Section 7.3
(whether or not the appointment of such agent shall for any reason prove to be
ineffective or such agent shall accept or acknowledge such service) or by
mailing copies thereof by registered or certified airmail, postage prepaid, to
it at its address specified in or designated pursuant to this Agreement. The
Guarantor agrees that the failure of any such designee, appointee and agent to
give any notice of such service to it shall not impair or affect in any way the
validity of such service or any judgment rendered in any action or proceeding
based thereon. Nothing herein shall in any way be deemed to limit the ability of
the holders of any Notes or the Dealer to serve any such legal process, summons,
notices and documents in any other manner permitted by applicable law or to
obtain jurisdiction over the undersigned or bring actions, suits or proceedings
against the undersigned in such other jurisdictions, and in such other manner,
as may be permitted by applicable law. The Guarantor hereby irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any of the aforesaid actions, suits or proceedings arising
out of or in connection with this Agreement brought in the courts listed in
Section 7.3(a) and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

(d)    To the extent that the Guarantor or any of its properties, assets or
revenues may have or may hereafter become entitled to, or have attributed to it,
any right of immunity, on the grounds of sovereignty or otherwise, from any
legal action, suit or proceeding in connection with or arising out of this
Agreement, the Guarantee, the Notes or the offer and sale of the Notes, from the
giving of any relief in any thereof, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution of judgment, or from
execution of judgment, or other legal process or proceeding for the giving of
any relief or for the enforcement of any judgment, in any jurisdiction in which
a proceeding may at any time be commenced, with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Agreement, the Issuing and Paying Agent Agreement or the Guarantee, the
Guarantor hereby irrevocably and unconditionally waives, and agrees for the
benefit of the Dealer and any holder from time to time of the Notes not to plead
or claim, any such immunity, and consents to such relief and enforcement.



--------------------------------------------------------------------------------

7.4.    This Agreement may be terminated, at any time, by the Issuer, upon one
business day’s prior notice to such effect to the Dealer, or by the Dealer upon
one business day’s prior notice to such effect to the Issuer. Any such
termination, however, shall not affect the obligations of the Issuer and the
Guarantor under Sections 3.7, 5 and 7.3 hereof or the respective
representations, warranties, agreements, covenants, rights or responsibilities
of the parties made or arising prior to the termination of this Agreement.

7.5.    This Agreement is not assignable by any party hereto without the written
consent of the other parties; provided, however, that the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer. Any
purported assignment made in contravention of the immediately preceding sentence
shall be null and void and of no effect whatsoever.

7.6.    This Agreement may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

7.7.    Except as provided in Section 5 with respect to non-party Indemnitees,
this Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever; provided, however, that Sections 7.3(b) through (d), Section 7.8 and
Section 7.11 are hereby specifically and exclusively acknowledged to also be for
the benefit of the holders from time to time of the Notes, as third-party
beneficiaries.

7.8.    Each of the Issuer and the Guarantor acknowledges and agrees that
(i) purchases and sales, or placements, of the Notes pursuant to this Agreement,
including the determination of any prices for the Notes and Dealer compensation,
are arm’s-length commercial transactions between the Issuer and the Guarantor,
on the one hand, and the Dealer, on the other, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer, the Guarantor or any of their respective affiliates,
(iii) the Dealer has not assumed an advisory or fiduciary responsibility in
favor of the Issuer, the Guarantor or any of their respective affiliates with
respect to the offering contemplated hereby or the process leading thereto
(irrespective of whether the Dealer has advised or is currently advising the
Issuer, the Guarantor or any of their respective affiliates on other matters) or
any other obligation to the Issuer, the Guarantor or any of their respective
affiliates except the obligations expressly set forth in this Agreement,
(iv) each of the Issuer and the Guarantor is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement, (v) the Dealer and its affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Issuer and the Guarantor and that the Dealer has no
obligation to disclose any of those interests by virtue of any advisory or
fiduciary relationship, (vi) the Dealer has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby,
and (vii) each of the Issuer and the Guarantor has consulted its own legal and
financial advisors to the extent it deemed appropriate. Each of the Issuer and
the Guarantor agrees that it will not claim that the Dealer has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to the Issuer or the Guarantor in connection with such transactions or the
process leading thereto. Any review by the Dealer of the Issuer, the Guarantor,
the transactions contemplated hereby or other matters



--------------------------------------------------------------------------------

relating to such transactions shall be performed solely for the benefit of the
Dealer and shall not be on behalf of the Issuer or the Guarantor. This Agreement
supersedes all prior agreements and understandings (whether written or oral)
between the Issuer, the Guarantor and the Dealer (or any of them) with respect
to the issuance and sale of Notes by the Dealer. Each of the Issuer and the
Guarantor hereby waives and releases, to the fullest extent permitted by law,
any claims it may have against the Dealer with respect to any breach or alleged
breach of fiduciary duty arising out of this Agreement.

7.9.    (i) The parties hereto agree that the Issuer may, in accordance with the
terms of this Section 7.9, from time to time replace the party which is then
acting as Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with
another party (such other party, the “Replacement Issuing and Paying Agent”),
and enter into an agreement with the Replacement Issuing and Paying Agent
covering the provision of issuing and paying agent functions in respect of the
Notes by the Replacement Issuing and Paying Agent (the “Replacement Issuing and
Paying Agent Agreement”) (any such replacement, a “Replacement”).

(ii)    From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agent Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agent Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying Agent Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agent Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agent Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Replacement Issuing and Paying Agent,
and (iii) all references to the “Issuing and Paying Agent Agreement” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agent Agreement.

(iii)    From and after the effective date of any Replacement, the Issuer shall
not issue any Notes hereunder unless and until the Dealer shall have received:
(a) a copy of the executed Replacement Issuing and Paying Agent Agreement,
(b) to the extent provided to the DTC, a copy of the executed Letter of
Representations among the Issuer, the Replacement Issuing and Paying Agent and
DTC, (c) to the extent provided to the DTC, a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) to the extent requested by the Dealer, a legal opinion of counsel to the
Issuer



--------------------------------------------------------------------------------

and the Guarantor, addressed to the Dealer, in form and substance reasonably
satisfactory to the Dealer.

7.10.    Upon the release of the Guarantee and of the Guarantor from its
obligations under the Guarantee in accordance with the Guarantee, the Guarantor
shall cease to be a party to this Agreement with respect to any future
obligations under this Agreement, without any notice or action being required.

7.11.    Each of the Issuer and the Guarantor agrees that:

(a)    Any payments to the Dealer hereunder or to any holder from time to time
of Notes shall be in United States dollars and shall be free of all withholding
and other taxes and of all other governmental charges of any nature whatsoever
imposed by the Netherlands or the United Kingdom. In the event such withholding
imposed by the Netherlands or the United Kingdom is required by law, the Issuer
and the Guarantor, jointly and severally, agree to (i) pay the same and (ii) pay
such additional amounts to the Dealer or any such holder which, after deduction
of any such withholding or other taxes or governmental charges of any nature
whatsoever imposed with respect to the payment of such additional amount, shall
equal the amount withheld pursuant to clause (i). The Issuer and the Guarantor,
jointly and severally, will promptly pay any stamp duty or other taxes or
governmental charges payable in connection with the execution, delivery, payment
or performance of this Agreement, the Issuing and Paying Agent Agreement, the
Guarantee or the Notes and shall indemnify and hold harmless the Dealer and each
holder of Notes from all liabilities arising from any failure to pay, or delay
in paying, such taxes or charges.

(b)    The Issuer and the Guarantor, jointly and severally, agrees to indemnify
and hold harmless the Dealer and each holder from time to time of Notes against
any loss incurred by the Dealer or such holder as a result of any judgment or
order being given or made for any amount due hereunder, under such holder’s Note
or under the Guarantee and such judgment or order being expressed and paid in a
currency (the “Judgment Currency”) other than United States dollars and as a
result of any variation as between (i) the rate of exchange at which the United
States dollar amount is converted into the Judgment Currency for the purpose of
such judgment or order, and (ii) the rate of exchange at which the Dealer or
such holder is able to purchase United States dollars with the amount of
Judgment Currency actually received by the Dealer or such holder. The foregoing
indemnity shall constitute separate and independent obligations of the Issuer
and the Guarantor and shall continue in full force and effect notwithstanding
any such judgment or order as aforesaid. The term “rate of exchange” shall
include any premiums and costs of exchange payable in connection with the
purchase of, or conversion into, the relevant currency.

[Signatures Commence on the Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

MYLAN INC.,

as Issuer

By:

 

                                          

 

Name:

 

Title:

MYLAN N.V.,

as Guarantor

By:

 

 

 

Name:

   

Title:

[Signature Page to Dealer Agreement]



--------------------------------------------------------------------------------

[                     ],

as Dealer

 

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Dealer Agreement]



--------------------------------------------------------------------------------

Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 

1.

The other dealers referred to in clause (b) of Section 1.2 of the Agreement are:

 

 

   

 

 

 

 

 

2.

The addresses of the respective parties for purposes of notices under
Section 7.1 are as follows:

 

For the Issuer:

 

Address:

 

Mylan Inc.

Attention:

 

Telephone number:

 

Fax number:

 

For the Guarantor:

 

Address:

 

Mylan N.V. (c.o. Mylan Inc.)

Attention:

 

Telephone number:

 

Fax number:

 

For the Dealer:

 

Address:

 

Attention:

 

Telephone number:

 

Fax number:

 



--------------------------------------------------------------------------------

Exhibit A

Form of Legend for Private Placement Memorandum and Notes

THE NOTES AND THE GUARANTEE THEREOF HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE
SECURITIES LAW, AND OFFERS AND SALES THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH
AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER
WILL BE DEEMED TO REPRESENT THAT (I) IT HAS BEEN AFFORDED AN OPPORTUNITY TO
INVESTIGATE MATTERS RELATING TO THE ISSUER), THE GUARANTOR, THE NOTES AND THE
GUARANTEE, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION
THEREOF AND (III) IT IS EITHER (A) AN INSTITUTIONAL INVESTOR THAT IS (1) AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) AND (2) (i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION OR OTHER SUCH
INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS
SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A QUALIFIED INSTITUTIONAL
BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING
NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS
A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY
UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT
PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL
ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE
ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO
THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT
FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT AGENTS”), NEITHER OF WHICH SHALL
HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN
INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION
THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.



--------------------------------------------------------------------------------

Exhibit B

Further Provisions Relating to Indemnification

(a)    The Issuer and the Guarantor, jointly and severally, agree to reimburse
each Indemnitee for all reasonable and documented out-of-pocket expenses
(including reasonable fees and disbursements of one separate counsel (in
addition to any local counsel in the jurisdiction in which any Claim is
brought)) as they are incurred by it in connection with investigating or
defending any loss, claim, damage, liability or action in respect of which
indemnification may be sought under Section 5 of the Agreement (whether or not
it is a party to any such proceedings).

(b)    Promptly after receipt by an Indemnitee of notice of the existence of a
Claim, such Indemnitee will, if a claim in respect thereof is to be made against
the Issuer or the Guarantor, notify the Issuer and the Guarantor in writing of
the existence thereof; provided that (i) the omission to so notify the Issuer or
the Guarantor will not relieve the Issuer or the Guarantor from any liability
which it may have hereunder unless and except to the extent it did not otherwise
learn of such Claim and such failure results in the forfeiture by the Issuer or
the Guarantor of substantial rights and defenses, and (ii) the omission to so
notify the Issuer or the Guarantor will not relieve it from liability which it
may have to an Indemnitee otherwise than on account of this indemnity agreement.
In case any such Claim is made against any Indemnitee and it notifies the Issuer
of the existence thereof, the Issuer and the Guarantor will be entitled to
participate therein, and to the extent that either of them may elect by written
notice delivered to the Indemnitee, to assume the defense thereof, with counsel
reasonably satisfactory to such Indemnitee; provided that if the defendants in
any such Claim include both the Indemnitee and either the Issuer or the
Guarantor, or both, and the Indemnitee shall have concluded that there may be
legal defenses available to it which are different from or additional to those
available to the Issuer or the Guarantor, neither the Issuer nor the Guarantor
shall have the right to direct the defense of such Claim on behalf of such
Indemnitee, and the Indemnitee shall have the right to select separate counsel
reasonably satisfactory to the Issuer to assert such legal defenses on behalf of
such Indemnitee. Upon receipt of notice from the Issuer or a Guarantor to such
Indemnitee of the election of the Issuer and the Guarantor to assume the defense
of such Claim and approval by the Indemnitee of counsel, the Issuer and the
Guarantor will not be liable to such Indemnitee for expenses incurred thereafter
by the Indemnitee in connection with the defense thereof (other than reasonable
costs of investigation) unless (i) the Indemnitee shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
neither the Issuer nor the Guarantor shall be liable for the expenses of more
than one separate counsel (in addition to any local counsel in the jurisdiction
in which any Claim is brought), approved by the Dealer, representing the
Indemnitee who is party to such Claim), (ii) the Issuer and the Guarantor shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer or the Guarantor has authorized in writing the employment of
counsel for the Indemnitee. The indemnity, reimbursement and contribution
obligations of the Issuer and the Guarantor hereunder shall be in addition to
any other liability the Issuer or the Guarantor may otherwise have to an
Indemnitee and shall be binding upon and inure to the benefit of any successors,
assigns, heirs and personal representatives of the Issuer, the Guarantor and any
Indemnitee. Each of the Issuer and the Guarantor agrees that without the
Dealer’s prior written consent, it will not settle, compromise or consent to the
entry of any judgment in any Claim in respect of which indemnification may be



--------------------------------------------------------------------------------

sought under the indemnification provision of the Agreement (whether or not the
Dealer or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent (i) includes an unconditional
release of each Indemnitee from all liability arising out of such Claim and
(ii) does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of any Indemnitee.



--------------------------------------------------------------------------------

Exhibit C

Statement of Terms for Interest-Bearing Commercial Paper Notes of

Mylan Inc.

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC PRIVATE PLACEMENT MEMORANDUM SUPPLEMENT (THE “SUPPLEMENT”)
(IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more master notes issued in the name of The
Depository Trust Company (“DTC”) or its nominee (each, a “Master Note”), which
Master Note includes the terms and provisions for the Issuer’s Interest-Bearing
Commercial Paper Notes that are set forth in this Statement of Terms, since this
Statement of Terms constitutes an integral part of the Underlying Records as
defined and referred to in each Master Note.

(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.

2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).

(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.

(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an



--------------------------------------------------------------------------------

“Interest Payment Date” for a Fixed Rate Note) and on the Maturity Date (as
defined below). Interest on Fixed Rate Notes will be computed on the basis of a
360-day year of twelve 30-day months.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day. Notwithstanding the preceding provisions of this
paragraph, if such provisions would result in the relevant amounts being payable
more than 364 days from the date of issuance of a Fixed Rate Note, such amounts
shall instead be payable on the Business Day immediately prior to the Maturity
Date.

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.



--------------------------------------------------------------------------------

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity. Notwithstanding the preceding provisions of this paragraph, if such
provisions would result in the relevant amounts being payable more than 364 days
from the date of issuance of a Floating Rate Note, such amounts shall instead be
payable on the Business Day immediately prior to the Maturity Date.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.

The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.



--------------------------------------------------------------------------------

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).

CD Rate Notes

“CD Rate” means the rate on any Interest Determination Date for negotiable U.S.
dollar certificates of deposit having the Index Maturity as published in the
source specified in the Supplement.

If the above rate is not published by 3:00 p.m., New York City time, on the
Calculation Date, the CD Rate will be the rate on such Interest Determination
Date published under the caption specified in the Supplement in another
recognized electronic source used for the purpose of displaying the applicable
rate.

If such rate is not published in either the source specified on the Supplement
or another recognized electronic source by 3:00 p.m., New York City time, on the
Calculation Date, the Calculation Agent will determine the CD Rate to be the
arithmetic mean of the secondary market offered rates as of 10:00 a.m., New York
City time, on such Interest Determination Date of three leading nonbank dealers
in negotiable U.S. dollar certificates of deposit in New York City selected by
the Calculation Agent for negotiable U.S. dollar certificates of deposit of
major United States money center banks of the highest credit standing in the
market for negotiable certificates of deposit with a remaining maturity closest
to the Index Maturity in the denomination of $5,000,000.

If fewer than the three dealers selected by the Calculation Agent are quoting as
set forth above, the CD Rate will remain the CD Rate then in effect on such
Interest Determination Date.

Commercial Paper Rate Notes

“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.



--------------------------------------------------------------------------------

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

“Money Market Yield” will be a yield calculated in accordance with the following
formula:

                         D x 360

Money Market Yield =                        x 100

                       360 - (D x M)

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.

Federal Funds Rate Notes

“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Screen FEDFUNDS1 Page under the heading
“EFFECT” (or any successor service) (or any other page as may replace the
specified page on that service) (“Reuters Page FEDFUNDS1”).

If the above rate does not appear on Reuters Page FEDFUNDS1 or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.



--------------------------------------------------------------------------------

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.

LIBOR Notes

The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service, or
any successor service, on the “LIBOR01” page or “LIBOR02” page or any
replacement page or pages on which London interbank offered rates of major banks
for U.S. dollars are displayed.

Prime Rate Notes

“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME 1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by



--------------------------------------------------------------------------------

360 as of the close of business on such Interest Determination Date by three
major banks in New York City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

“Reuters Screen US PRIME 1 Page” means the display designated on the Reuters
3000 Xtra Service, or any successor service, on the US PRIME 1 page, or any
replacement page or pages on which prime rates or base lending rates of major
U.S. banks are displayed.

Treasury Rate Notes

“Treasury Rate” means:

(1)     the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVESTMENT
RATE” on the display on Reuters Screen USAUCTION10 or USAUCTION11 page (or any
other page as may replace that page on that service or a successor service), or

(2)    if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills”, or

(3)    if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4)    if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or

(5)    if the rate referred to in clause (4) not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date of the applicable Treasury Bills as published in H.15 Daily Update, under
the caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or

(6)    if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or



--------------------------------------------------------------------------------

(7)    if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:

 

Bond Equivalent Yield =

 

D x N

 

x 100

  360 - (D x M)  

where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.

3. Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 364 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of each Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4. Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer or the Guarantor makes any compromise arrangement with its creditors
generally including the entering into any form of moratorium with its creditors
generally; (iii) a court having jurisdiction shall enter a decree or order for
relief in respect of the Issuer or the Guarantor in an involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or there shall be appointed a receiver, administrator, liquidator,
custodian, trustee or sequestrator (or similar officer) with respect to the
whole or substantially the whole of the assets of the Issuer or the Guarantor
and any such decree, order or appointment is not removed, discharged or
withdrawn within 60 days thereafter; or (iv) the Issuer or the Guarantor shall
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or taking possession by a receiver, administrator, liquidator, assignee,
custodian, trustee or sequestrator (or similar official), with respect to the
whole or substantially the whole of the assets of the Issuer or the Guarantor or
make any general assignment for the benefit of creditors. Upon the occurrence of
an Event of Default, the principal of such Note (together with interest accrued
and unpaid thereon) shall become, without any notice or demand, immediately due
and payable.

5. Obligation Absolute. No provision of the Issuing and Paying Agent Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

6. Supplement. Any term contained in the Supplement shall supersede any
conflicting term contained herein.



--------------------------------------------------------------------------------

Exhibit D

Form of Guarantee

GUARANTEE

GUARANTEE, dated as of [                    ], of Mylan N.V., public limited
liability company (naamloze venootschap) incorporated and existing under the
laws of the Netherlands and the parent of the Issuer (as defined below) (the
“Guarantor”).

The Guarantor, for value received, hereby agrees as follows for the benefit of
the holders from time to time of the Notes hereinafter described:

 

1.

The Guarantor irrevocably guarantees payment in full, as and when the same
becomes due and payable, of the principal of and interest, if any, on the
promissory notes (the “Notes”) issued by Mylan Inc., a corporation organized
under the laws of Pennsylvania (the “Issuer”), from time to time pursuant to the
Issuing and Paying Agent Agreement, dated as of [                    ], as the
same may be amended, supplemented or modified from time to time, between the
Issuer, the Guarantor and [                    ] (the “Agreement”).

 

2.

The Guarantor’s obligations under this Guarantee shall be unconditional,
irrespective of the validity or enforceability of any provision of the Agreement
or the Notes.

 

3.

This Guarantee is a guaranty of the due and punctual payment (and not merely of
collection) of the principal of and interest, if any, on the Notes by the Issuer
and shall remain in full force and effect until all amounts have been validly,
finally and irrevocably paid in full, and shall not be affected in any way by
any circumstance or condition whatsoever, including without limitation (a) the
absence of any action to obtain such amounts from the Issuer, (b) any variation,
extension, waiver, compromise or release of any or all of the obligations of the
Issuer under the Agreement or the Notes or of any collateral security therefor
or (c) any change in the existence or structure of, or the bankruptcy or
insolvency of, the Issuer or by any other circumstance (other than by complete,
irrevocable payment) that might otherwise constitute a legal or equitable
discharge or defense of a guarantor or surety. The Guarantor waives all
requirements as to diligence, presentment, demand for payment, protest and
notice of any kind with respect to the Agreement and the Notes.

Any term or provision of this Guarantee to the contrary notwithstanding, the
maximum aggregate amount of the Guarantor’s obligations hereunder shall not
exceed the maximum amount that can be hereby guaranteed without rendering this
Guarantee



--------------------------------------------------------------------------------

voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer or similar laws affecting the rights of creditors generally.

 

4.

In the event of a default in payment of principal of or interest on any Notes,
the holders of such Notes, may institute legal proceedings directly against the
Guarantor to enforce this Guarantee without first proceeding against the Issuer.

 

5.

This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment by the Issuer of the principal of or
interest, if any, on the Notes, in whole or in part, is rescinded or must
otherwise be returned by the holder upon the insolvency, bankruptcy or
reorganization of the Issuer or otherwise, all as though such payment had not
been made.

 

6.

At such time as the Notes shall have been paid in full and no new Notes may be
issued, this Guarantee and all obligations of the Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party.

 

7.

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York.

 

8.

The Guarantor hereby irrevocably accepts and submits to the non exclusive
jurisdiction of the United States federal courts located in the Borough of
Manhattan and the courts of the State of New York located in the Borough of
Manhattan in connection with any action, suit or proceeding relating to this
Guarantee. The Guarantor hereby irrevocably and unconditionally waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions, suits or proceedings arising out of or in connection with
this Guarantee brought in the courts listed in this section 8 and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
as of the day and year first above written.

 

MYLAN N.V.

By:

 

                                          

 

Name:

 

Title: